993 F.2d 1546
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William HUGHES, Plaintiff-Appellant,v.T. DOSS, Defendant-Appellee.
No. 92-2262.
United States Court of Appeals, Sixth Circuit.
May 10, 1993.

1
Before GUY and NELSON, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
William Hughes, a pro se Michigan state prisoner, appeals a district court judgment for defendant in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Hughes sued a corrections officer for monetary damages, alleging that the defendant had removed his name from the call-out list for the law library without affording him a hearing, thereby violating his right of access to the courts and his due process rights.   Defendant moved to dismiss or for summary judgment, and a magistrate judge recommended that the motion be granted.   The district court adopted this recommendation and entered judgment for the defendant.   On appeal, Hughes continues to assert that he was deprived of due process.


4
Upon review, the district court's judgment is affirmed for the reasons stated in the magistrate judge's report and the district court's opinion.   Hughes did not state a claim of denial of access to the courts, and due process was therefore not implicated, as no substantive right was prejudiced.   See  Olim v. Wakinekona, 461 U.S. 238, 250 (1983).   Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation